 
Exhibit 10.2
 
SUBSCRIPTION AGREEMENT


Discovery Laboratories, Inc.
2600 Kelly Road
Warrington, Pennsylvania 18976


Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with Discovery
Laboratories, Inc., a Delaware corporation (the “Company”), as follows:


1.   This Subscription Agreement, including the Terms and Conditions for
Purchase of Units attached hereto as Annex I (collectively, this “Agreement”) is
made as of the date set forth below between the Company and the Investor.


2.   The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 14,000,000 units (the “Units”), subject to adjustment by the
Company’s Board of Directors or a committee thereof, with each Unit consisting
of (i) one share (the “Share,” collectively, the “Shares”) of its common stock,
par value $0.001 per share (the “Common Stock”), and (ii) one warrant (the
“Warrant,” collectively, the “Warrants”) to purchase 0.50 shares of Common Stock
(and the fractional amount being the “Warrant Ratio”), in substantially the form
attached hereto as Exhibit B, for a purchase price of $0.81 per Unit (the
“Purchase Price”).  Units will not be issued or certificated.  The Shares and
Warrants are immediately separable and will be issued separately. The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Units, the Shares and the Warrants,
are referred to herein as the “Securities”).


3.   The offering and sale of the Units (the “Offering”) are being made pursuant
to (a) an effective Registration Statement on Form S-3, No. 333-151654 (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), including the Prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed, if required, with the Commission
and delivered to the Investor on or prior to the date hereof  (the “Issuer Free
Writing Prospectus”), containing certain supplemental information regarding the
Units, the terms of the Offering and the Company and (c) a Prospectus Supplement
(the “Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”) containing only certain supplemental information regarding the
Units and terms of the Offering that will be filed with the Commission and
delivered to the Investor prior to the Closing.


4.   The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below.  The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein.  The Investor acknowledges that the Offering is not being
underwritten by Lazard Capital Markets LLC (“LCM” or the “Placement Agent”) and
that there is no minimum offering amount.
 

--------------------------------------------------------------------------------


 
5.   The manner of settlement of the Shares included in the Units purchased by
the Investor shall be determined by such Investor as follows (check one):


[____]
A.
Delivery by crediting the account of the Investor's prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian ("DWAC") system, whereby
Investor's prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Continental
Stock Transfer & Trust Company, the Company’s transfer agent (the “Transfer
Agent”), at the Company's direction.  NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:



 
(I)
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND



 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:



JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Discovery Laboratories, Inc.
Account Number:  N/A
Attention: Audrey Cohen
Tel: (212) 623-5078


– OR –


[____]
B.
Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall deliver Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent to the Investor through DTC
at the Closing directly to the account(s) at LCM identified by the Investor;
upon receipt of such Shares, LCM shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
LCM by wire transfer to the Company).  NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:



 
(I)
NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY SUCH INVESTOR, AND



 
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES BEING
PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

 
2

--------------------------------------------------------------------------------


 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.


6.   The executed Warrant shall be delivered in accordance with the terms
thereof.
 
7.   The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Units, acquired, or obtained the right to acquire, 20% or more of the Common
Stock (or securities convertible into or exercisable for Common Stock) or the
voting power of the Company on a post-transaction basis.  Exceptions:


(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


8.   The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated June 18, 2008, which is a part
of the Company’s Registration Statement and the documents incorporated by
reference therein (collectively, the “Disclosure Package”), prior to or in
connection with the receipt of this Agreement.  The Investor acknowledges that,
prior to the delivery of this Agreement to the Company, the Investor will
receive certain additional information regarding the Offering, including pricing
information (the “Offering Information”). Such information may be provided to
the Investor by any means permitted under the Act, including the Prospectus
Supplement, a free writing prospectus and oral communications.


9.   No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer.  An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.


10.   The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering.


3

--------------------------------------------------------------------------------


 
Number of Units: ___________________________
Purchase Price Per Unit: $_____________________
Aggregate Purchase Price:
$___________________                                               


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
 

 
Dated as of:  May __, 2009
 
 
__________________________________________
INVESTOR
By:_______________________________________
Print Name:_________________________________
Title:______________________________________
Address:___________________________________

 
 
Agreed and Accepted
this ___ day of May, 2009:


DISCOVERY LABORATORIES, INC.


By:________________________________
Title:
 
4

--------------------------------------------------------------------------------


 
ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF UNITS


1.   Authorization and Sale of the Units.  Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Units.


2.   Agreement to Sell and Purchase the Units; Placement Agent.


2.1   At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.


2.2   The Company anticipates that other investors (the “Other Investors” will
participate in the Offering, and expects to complete sales of Units to
them.  The Company agrees that such Other Investors will execute substantially
the same form of Subscription Agreement as this Agreement.  The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”


2.3   Investor acknowledges that the Company has agreed to pay Lazard Capital
Markets LLC (“LCM” or the “Placement Agent”) a fee of six percent (6.0%) (the
“Placement Fee”) in respect of the sale of Shares to the Investor.


2.4   The Company has entered into a Placement Agent Agreement, dated May 8,
2009 (the “Placement Agreement”), with the Placement Agent that contains certain
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.


3.   Closing and Delivery of the Shares, Warrants and Funds.


3.1   Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and LCM, and of which the Investors will be notified in advance
by LCM, in accordance with Rule 15c6-1 promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).  At the Closing, (a) the Company
shall cause the Transfer Agent to deliver to the Investor the number of Shares
set forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a Warrant to purchase a number of whole Warrant Shares
determined by multiplying the number of Shares set forth on the signature page
by the Warrant Ratio and rounding down to the nearest whole number and (c) the
aggregate purchase price for the Units being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.


5

--------------------------------------------------------------------------------


 
3.2   Conditions to the Obligations of the Parties.
 
(a)   Conditions to the Company’s Obligations.  The Company’s obligation to
issue and sell the Units to the Investor shall be subject to: (i) the receipt by
the Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.


(b)   Conditions to the Investor’s Obligations.  The Investor’s obligation to
purchase the Units will be subject to (x) the representations and warranties
made by the Company in the Agreements and the Placement Agreement shall be true
and correct as of the date hereof and as of the Closing Date and the Company
shall have fulfilled those undertakings of the Company required to be fulfilled
prior to the Closing Date, including without limitation, those contained in the
Placement Agreement, and (y) that the Placement Agent shall not have: (i)
terminated the Placement Agreement pursuant to the terms thereof or (ii)
determined that the conditions to the closing in the Placement Agreement have
not been satisfied.  The Investor’s obligations are expressly not conditioned on
the purchase by any or all of the Other Investors of the Units that they have
agreed to purchase from the Company.  The Investor understands and agrees that,
in the event that LCM in its sole discretion determines that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Agreement,
then LCM may, but shall not be obligated to, terminate such Agreement, which
shall have the effect of terminating this Subscription Agreement pursuant to
Section 14 below.  The Placement Agent shall not have the authority to amend or
modify the Company’s representations and warranties set forth in Section 3 of
the Placement Agreement or the closing conditions contained in Section 7 of the
Placement Agreement in a manner adverse to the Investor or waive any provisions
or conditions contained therein without the consent of the Investor.


3.3   Delivery of Funds.


(a)   DWAC Delivery.  If the Investor elects to settle the Shares purchased by
such Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery
system, no later than one (1) business day after the execution of this Agreement
by the Investor and the Company, the Investor shall remit by wire transfer the
amount of funds equal to the aggregate purchase price for the Units being
purchased by the Investor to the following account designated by the Company and
the Placement Agent pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”) dated as of the date hereof, by and among the Company, the
Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):


JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Discovery Laboratories, Inc.
Account Number: N/A
Attention: Audrey Cohen
Tel: (212) 623-5078


6

--------------------------------------------------------------------------------


 
Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of LCM, of the conditions set forth in Section 3.2(b) hereof.  The
Placement Agent shall have no rights in or to any of the escrowed funds, unless
LCM and the Escrow Agent are notified in writing by the Company in connection
with the Closing that a portion of the escrowed funds shall be applied to the
Placement Fee.  The Company agrees to indemnify and hold the Escrow Agent
harmless from and against any and all losses, costs, damages, expenses and
claims (including, without limitation, court costs and reasonable attorneys
fees) (“Losses”) arising under this Section 3.3 or otherwise with respect to the
funds held in escrow pursuant hereto or arising under the Escrow Agreement,
unless it is finally, judicially determined that such Losses resulted directly
from the willful misconduct or gross negligence of the Escrow Agent.  Anything
in this Agreement to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for any special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.


(b)   Delivery Versus Payment through The Depository Trust Company.  If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at LCM to be credited with the Units being
purchased by the Investor have a minimum balance equal to the aggregate purchase
price for the Units being purchased by the Investor.


3.4   Delivery of Shares.


(a)   DWAC Delivery.  If the Investor elects to settle the Shares purchased by
such Investor through DTC’s DWAC delivery system, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing
Continental Stock Transfer & Trust Company, the Company’s “Transfer Agent”, to
credit such account or accounts with the Shares.  Such DWAC instruction shall
indicate the settlement date for the deposit of the Shares, which date shall be
provided to the Investor by LCM.  Simultaneously with the delivery to the
Company by the Escrow Agent of the funds held in escrow pursuant to Section 3.3
above, the Company shall direct the Transfer Agent to credit the Investor’s
account or accounts with the Shares pursuant to the information contained in the
DWAC.


(b)   Delivery Versus Payment through The Depository Trust Company.  If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify LCM of the account or accounts at LCM to be credited with the Shares
being purchased by such Investor.  On the Closing Date, the Company shall
deliver the Shares to the Investor through DTC directly to the account(s) at LCM
identified by Investor and simultaneously therewith payment shall be made by LCM
by wire transfer to the Company.
 
7

--------------------------------------------------------------------------------


 
4.   Representations, Warranties and Covenants of the Investor.


   The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent (as to itself), that:


4.1   The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Units set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.


4.2   (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and have not made any representation, disclosure or use of
any information in connection with the issue, placement, purchase and sale of
the Units, except as set forth or incorporated by reference in the Base
Prospectus, the Prospectus Supplement or any free writing prospectus.


4.3   (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).


4.4   The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Units
constitutes legal, tax or investment advice.  The Investor has consulted such
legal, tax and investment advisors and made such investigation as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units.   The Investor also understands that there is no established
public trading market for the Warrants being offered in the Offering, and that
the Company does not expect such a market to develop.  In addition, the Company
does not intend to apply for listing the Warrants on any securities
exchange.  Without an active market, the liquidity of the Warrants will be
limited.
 
8

--------------------------------------------------------------------------------


 
4.5   Since the date on which the Placement Agent first contacted the Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales involving the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities).  The Investor covenants that it will not engage in any
purchases or sales in the securities of the Company (including Short Sales)
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed.  The Investor agrees that it will not use any of the
Securities acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws.  For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.


5.   Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor.  The Placement Agent and
Lazard Fréres & Co. shall be third party beneficiaries with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.


6.   Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:
 
9

--------------------------------------------------------------------------------


 
 
(a)
if to the Company, to:



Discovery Laboratories, Inc.
2600 Kelly Road
Warrington, Pennsylvania 18976
Attention:  John G. Cooper
Facsimile:  215-488-9301


with copies to:


Dickstein Shapiro LLP
1177 Avenue of the Americas, 47th Floor
New York, New York 10036
Attention:  Ira L. Kotel, Esq.
Facsimile:  212-997-9880


(b)   if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.


7.   Changes.  This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.


8.   Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.


9.   Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.


10.   Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.


11.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.  The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).


12.   Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.
 
10

--------------------------------------------------------------------------------


 
13.   Press Release.  The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City on the business
day immediately after the date hereof, (a) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and (b)
file a Current Report on Form 8-K with the Securities and Exchange Commission
including a form of this Agreement and a form of Warrant as exhibits
thereto.  Notwithstanding the foregoing, the Company shall not publicly disclose
the name of the Investor or any affiliate or investment adviser of the Investor,
or include the name of the Investor or any affiliate or investment adviser of
any Investor in any press release or filing with the Securities and Exchange
Commission or any regulatory agency or trading market, without the prior written
consent of such Investor, except (i) as required by federal securities law and
(ii) to the extent such disclosure is required by law or trading market
regulations, in which case the Company shall provide the Investor with prior
written notice of such disclosure permitted under this sub-clause (ii).  From
and after the issuance of the press release described above, the Investor shall
not be in possession of any material, non public information received from the
Company, any subsidiary of the Company or any of their respective officers,
directors or employees.


14.   Termination.  In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto. The
Investor shall have the right to terminate this agreement if the Closing has not
occurred on or before May 21, 2009.
 
11

--------------------------------------------------------------------------------


 
Exhibit A


DISCOVERY LABORATORIES, INC.


INVESTOR QUESTIONNAIRE




Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:




1.
The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:
      ________________________________      
2.
The relationship between the Investor and the registered holder listed in
response to item 1 above:
      ________________________________      
3.
The mailing address of the registered holder listed in response to item 1 above:
      ________________________________      
4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
      ________________________________      
5.
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
      ________________________________      
6.
DTC Participant Number:
      ________________________________      
7.
Name of Account at DTC Participant being credited with the Shares:
      ________________________________      
8.
Account Number at DTC Participant being credited with the Shares:
      ________________________________

 
12

--------------------------------------------------------------------------------


 